Citation Nr: 1632277	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  12-07 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected bilateral pes planus with plantar fasciitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Haddock, Counsel


INTRODUCTION

The Veteran had active service from November 1999 to December 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Salt Lake City, Utah Department of Veterans Affairs Regional Office (RO).  In her March 2012 substantive appeal, the Veteran requested a hearing before a member of the Board, which was scheduled for February 2014.  However, the Veteran failed to appear for the schedule hearing and did not request that it be rescheduled.  The Board therefore considers her request for a hearing to be withdrawn.  

During the pendency of the appeal, in a November 2012 rating decision, the RO granted the Veteran an initial rating of 10 percent for bilateral pes planus with plantar fasciitis.  Additionally, in a June 2013 rating decision, the RO granted the Veteran entitlement to depependents' educational assistance benefits under 38 U.S.C.A. Chapter 35, effective December 24, 2010, based on a finding that her service-connected disabilities rendered her permanently and totally disabled.  


FINDING OF FACT

The Veteran's bilateral pes planus with plantar fasciitis is manifested by symptoms of, at most, moderate pain on use and palpation. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for bilateral pes planus with plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA, that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to the claims.  The record shows that the Veteran was mailed a letter in October 2010 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The October 2010 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claims. 

The Board also finds the Veteran has been provided adequate assistance in response to the claim.  The Veteran's service medical records are of record.  VA medical and private records have been obtained.  The Veteran has been provided an appropriate VA examination in relation to her claim.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence.

Legal Criteria and Analysis

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2015).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's bilateral pes planus with plantar fasciitis has been assigned a 10 percent rating under Diagnostic Code 5276.  Under Diagnostic Code 5276, bilateral or unilateral moderate flatfoot with weight-bearing line over or medial to great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet warrants a 10 percent rating.  38 CFR § 4.71a, Diagnostic Code 5276 (2015). 

Severe flatfoot, with objective evidence of marked deformity, such as pronation, abduction, or other deformity; pain on manipulation and use accentuated, indication of swelling on use, with characteristic callosities, is rated 20 percent for unilateral disability, and 30 percent for bilateral disability.  38 CFR § 4.71a, Diagnostic Code 5276 (2015).

Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent for unilateral disability, and is rated 50 percent for bilateral disability.  38 CFR § 4.71a, Diagnostic Code 5276 (2015).

At a December 2010 VA examination, the Veteran reported that she was diagnosed with mild bilateral pes planus and mild bilateral plantar fasciitis during active service.  At that time she was issued arch supports, padding, and inserts.  She reported that she had good relief with the orthotic remedies.  She reported that her foot symptoms had improved since she no longer participated in daily extensive physical fitness training.  On physical examination, the examiner noted there was tenderness to palpation of the hindfoot, bilaterally, but no evidence of painful motion, swelling, instability, weakness, or abnormal weight bearing in either foot.  Achilles alignment was normal, bilaterally, with inward bowing that was correctable with manipulation.  There was forefoot malalignment of the right foot that was correctable with manipulation.  X-rays of the feet revealed bilateral pes planus, but were otherwise normal.  The examiner noted a diagnosis of mild to moderate pes planus with mild residual of plantar pain. 

At a September 2012 VA examination, the Veteran reported that she was seen by her primary care physician in July 2011, at which point she was given inserts for her shoes and cortisone injections in her heels.  She reported that she was treated at Huntsville Podiatry in 2012, where she received inserts.  She reported symptoms of stiffness and pain when she first got out of bed in the morning and pain with prolonged walking and standing.  On examination, the Veteran was noted to have pain with use of both feet, but no pain with manipulation.  There was no swelling, characteristic calluses, or extreme tenderness on the plantar surfaces of either foot.  There was no objective evidence of marked deformity or pronation of either foot.  The examiner noted the Veteran made occasional use of orthotics and on X-ray, the feet were radiographically normal.  

Based on a review of the evidence, the Board finds that a rating in excess of 10 percent for service-connected bilateral pes planus with plantar fasciitis is not warranted.  The December 2010 and September 2012 VA examination reports show that the Veteran's only symptom associated with her bilateral pes planus with plantar fasciitis is pain on use.  The December 2010 VA examination report shows that her symptoms are relieved with orthotics and the September 2012 VA examination report shows that she reported only occasional use of orthotics.  Further, the examiners noted the pes planus to be mild to moderate bilaterally.  There is no evidence of severe flatfoot with marked deformity, pain on manipulation and use accentuated, indication of swelling on use, or any characteristics callosities.  Therefore, the Veteran does not exhibit symptomatology sufficient to warrant an increased rating. 

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted higher schedular ratings than those assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).

The first step is to determine whether the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008). Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  In this case, the rating criteria for the foot reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The evidence does not show anything unusual or exceptional that would make the schedular criteria inadequate in this case.  Here the record shows that the manifestations of the disability are contemplated by the schedular criteria. There is no indication that the average industrial impairment from the pes planus with plantar fasciitis is in excess of that contemplated by the assigned ratings, even in conjunction with the other service-connected disabilities.  A higher rating is available for more severe levels of impairment, but the Veteran does not meet the criteria for the higher rating.  Therefore, the Board finds that referral for extra-schedular consideration is not in order.

Additionally, the Board finds that there is no indication that the Veteran's bilateral pes planus with plantar fasciitis interferes with her ability to maintain substantially gainful employment and so entitlement to a total disability rating based on individual unemployability due to service-connected pes planus with plantar fasciitis is not warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the Board finds that the preponderance of the evidence is against the claim for an increased rating in excess of 10 percent for pes planus.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for pes planus with plantar fasciitis is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


